



EXHIBIT 10.1


Research and Development Services Agreement




This Agreement is made and entered into as of this 8th day of August, 2018 by
and between Vicon Industries, Inc., having a principal place of business at 135
Fell Court, Hauppauge, New York (hereinafter referred to as “Vicon” or “Parent”)
and Cemtrex, Inc., having a principal place of business at 19 Engineers Lane,
Farmingdale, New York 11735, and its subsidiaries. (hereinafter referred to as
“Cemtrex”).


WHEREAS: (i) Cemtrex is the principal shareholder of Vicon, (ii) the Chief
Executive Officer of Cemtrex serves as the Chief Executive Officer of Vicon, and
(iii) the principal shareholder of Cemtrex, who serves as a director of Cemtrex,
also serves as a director of Vicon.


WHEREAS: Vicon, through its Israeli based Vicon Systems Limited subsidiary, has
been engaged in the development of the Valerus and ViconNet branded Video
Management Systems (VMS), among other things, pursuant to an R&D Services
Agreement between Vicon and its subsidiaries.


WHEREAS: Vicon has determined to transition the development services for Valerus
and the VMS to Cemtrex , as a lower cost alternative.


WHEREAS: Cemtrex has been engaged to provide Vicon with contract software
development services and herein the parties desire to formalize their
arrangement in this Agreement.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


Article 1 - Definitions


“Consideration” shall mean Development Costs.


“Development Costs” in this Agreement shall mean standard monthly resources
rates of Cemtrex reasonably required to perform Services contained in this
Agreement. Such expenses may include, but not be limited to, payroll, payroll
related benefits, supplies, capital assets in the form of depreciation,
facilities, utilities, administrative costs and all other expenses of Cemtrex.
Cemtrex will provide certain staff resources on a full-time basis for Vicon and
others on an hourly basis as required to perform Services.


“Parties” shall mean Vicon and Cemtrex and their respective subsidiaries and
affiliates.


“Proprietary Information” shall mean all information disclosed to, created by,
or known by the Parties as a consequence of this Agreement, whether before, on,
or after the date of this Agreement, or through the performance of services by
Cemtrex and/or its subsidiaries on behalf of Vicon prior to or under this
Agreement, including any and all confidential or proprietary knowledge, data or
information related to the Technology. By way of illustration but not
limitation, Proprietary Information includes the Technology and information
regarding plans for research, development, new products, marketing and selling,
business plans, budgets and work plans. Proprietary Information shall not
include any information Cemtrex obtains from third parties that is already in
the public domain.


“Proprietary Rights” shall mean all Technology rights throughout the world.







--------------------------------------------------------------------------------





“Services” shall mean all research and development activities conducted by
Cemtrex and/or its subsidiaries in accordance with the terms contained herein.


“Technology” shall mean all trade secrets, patents, patent applications,
copyrights, inventions, ideas, processes, formulas, source and object codes,
prototypes, data, programs, algorithms, know-how, improvements, discoveries,
development, designs, techniques and any other intellectual property which have
been assigned to or may hereafter be developed by Cemtrex and/or its
subsidiaries under this Agreement, including any and all existing and future
products developed based upon said Technology.


Article 2 - Research and Development Services


2.1 Research and Development Services - Vicon and Cemtrex hereby formalize
Vicon’s engagement of Cemtrex and its subsidiaries to assume substantial
development of Vicon’s VMS products and associated physical products such as
cameras, NVRs, etc. Cemtrex has assigned and will assign such resources as may
be necessary in order to develop, maintain, enhance and expand such product
lines. All Technology developed, or which may be developed by Cemtrex and/or its
subsidiaries, whether or not specifically requested by Vicon, shall be regarded
as developed at the request and on behalf of Vicon.


2.2 The Services shall be performed by Cemtrex and/or its subsidiaries in
accordance with the highest professional standard and procedures applicable to
the Services, and in accordance with instructions received from time to time
from Vicon. Cemtrex warrants that it has or will have the requisite technical
and professional knowledge, know-how, expertise, skills, talents and experience
required in order to perform the Services in a professional and efficient manner
and that such Services will be performed in accordance with acceptable industry
standards.


2.3 The precise scope of Services and time for performance of such Services by
Cemtrex and/or its subsidiaries shall be determined by Vicon after consultation
with Cemtrex. A “Work Plan” and financial operating “Budget” will be formulated
by which Cemtrex will conduct its Services. From time to time, but not less
often than annually at September 30th of each year, Vicon and Cemtrex shall
review the Work Plan and Budget then in effect to determine whether any changes
in the objectives and projected costs of Services to be performed are required.
Vicon recognizes that Cemtrex develops software under an agile development
framework and as a requirement of the agile nature of the development authorizes
Cemtrex to make reasonable immaterial adjustments to the “Budget” in order to
deliver Services in a timely manner without prior notice.


2.4 Within 60 days after the end of each six months period ending March 31 and
September 30th during the term of this Agreement, Cemtrex shall provide Vicon
with a detailed report of Services performed in such preceding six months
period, the results of such Services and the status of Development Costs
incurred compared with the Budget. Within 30 days after the termination of this
Agreement, Cemtrex shall provide Vicon with, among its other obligations herein,
a detailed report of Services performed from the last period reported through
the date of termination and a final status of Development Costs incurred for the
period. In addition, upon termination of this Agreement for any reason, Cemtrex
shall provide reasonable assistance to Vicon in the transition of the
development and support services to be provided hereunder to Vicon or an entity
designated by Vicon.


Article 3 - Consideration


3.1 In consideration of Cemtrex’s Services and obligations covered by this
Agreement, Vicon undertakes to pay Cemtrex its Development Costs







--------------------------------------------------------------------------------





3.2 The Consideration will be payable net due after the receipt by Vicon of any
invoice from Cemtrex detailing the Development Costs incurred by Cemtrex during
the preceding calendar month. Payments will be made in U.S. Dollars by bank
transfer of immediately available funds to Cemtrex’s specified local bank
account. Cemtrex shall be responsible for all tax, sales tax and other taxes and
duties imposed on Cemtrex and its subsidiaries in performance of the Services
hereunder.


Article 4 - Ownership of the Technology


4.1 Cemtrex hereby assigns to Vicon all its rights, title and interest in and to
any and all Technology and any Proprietary Rights created, developed, conceived,
reduced to practice, authored or delivered by Cemtrex or its subsidiaries in
connection with the performance of the Services hereunder, whether developed or
delivered prior to or following the date of this Agreement. Such assignment
shall be regarded as having been made by force of this Agreement immediately
upon the creation of the Technology or Proprietary Rights without any necessity
for further action by Cemtrex or Vicon.


4.2 Cemtrex acknowledges that all original works of authorship which are part of
the Technology and which are protectable by copyright and which could qualify as
“works made for hire” are “works made for hire” pursuant to United States
Copyright Act (17 U.S.C., Section 101), and the applicable laws of India or
other relevant jurisdictions. If any work does not qualify as a work for hire it
will be immediately assigned to Vicon pursuant to this Agreement without need
for additional consideration or documentation.


4.3 Cemtrex will assist Vicon in every proper way to obtain, and from time to
time enforce, United States, Indian, and other Proprietary Rights relating to
the Technology in any and all countries. To that end, Cemtrex will (and, if
necessary, will cause its employees and contractors to) execute, verify and
deliver such documents and perform such other acts as Vicon may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition,
Cemtrex will (and will cause its employees and contractors if necessary to)
execute, verify and deliver assignments of such Proprietary Rights to Vicon or
its designee.


4.4 Cemtrex undertakes that, in the creation of the Technology, it will not
improperly use or disclose any confidential information or trade secrets, if
any, of any third party to whom it has an obligation of confidentiality unless
such third party consents to such use in a way which does not encumber the
Technology or create any possibility of future encumbrance and further
undertakes that it will not knowingly use in the creation of the Technology any
trade secret, patent, copyright, or other intellectual property right of any
third party unless such third party consents to such use in a way which does not
encumber the Technology or create any possibility of future encumbrance. Cemtrex
represents that the Services hereunder and the Technology, to the best of its
knowledge, shall not infringe or be subject to the intellectual property rights
of any third party or require a license from any third party.


4.5 Cemtrex herein represents and warrants that no other third party or entity
other than Vicon has any right, title or interest in the Technology or
Proprietary Information.


4.6 The Technology is the exclusive property of Vicon. Only with Vicon’s written
consent, Cemtrex will have the right to market and sell under license from
Vicon, all or certain of the products developed based upon the Technology solely
within agreed upon worldwide territories in consideration for a royalty payment
to be negotiated by the parties.


4.7 Cemtrex warrants that it will not use Open Source Software in its
development without the express written consent of Vicon and that it will adhere
to now and in the future all official terms and conditions of such usage. Open
Source Software shall mean:





--------------------------------------------------------------------------------





(a) any software that requires as a condition of use, modification and/or
distribution of such software, that such software: (i) be disclosed or
distributed in source code form; (ii) be licensed for the purpose of making
derivative works; (iii) may only be redistributed free from enforceable
intellectual property rights; and/or (b) any software that contains, is derived
from, or statically or dynamically links to, any software specified under (a).


Article 5 - Non-disclosure and Safeguard of Software Code


5.1 At all times during the period when this Agreement is in force and
thereafter, Cemtrex and its employees and contractors will hold in strictest
confidence and will not disclose, use, lecture upon, publish or otherwise share
with third parties, any of the Proprietary Information except as may be required
by law or court order.


5.2 Cemtrex and its subsidiaries shall not make use of the Proprietary
Information other than as necessary to perform the Services and shall not
disclose any of the Proprietary Information or part thereof to any third party
except employees, agents or sub-contractors who have a need to know such
information for the purpose of performing the Services.


5.3 Cemtrex shall upon termination of this Agreement, or upon request of Vicon,
promptly deliver all tangible copies of any Proprietary Information or any other
documentation relating to the Technology and Services therewith to Vicon.


5.4 Cemtrex shall provide Vicon “confidentiality agreements”, in form
satisfactory to Vicon, from Cemtrex’s and its subsidiaries’ employees and
contractors that restrict their use and dissemination of Proprietary Information
during and after their employment or consultancy and, which agreements are
expressly enforceable by Vicon. Prior to disclosing any Proprietary Information
to a third party, Cemtrex shall first obtain Vicon’s consent and deliver to
Vicon an executed confidentiality agreement from such third party.


5.5 Cemtrex shall perform Technology backup procedures according to customary
industry practices to safeguard Vicon’s Technology. Such procedures shall
include, but not be limited to, providing Vicon with a copy of source code for
all VMS software revisions and in process works in executable form along with
development management information.


Article 6 - Term and Termination


6.1 This Agreement will remain in full force and effect for a period of ten (10)
years from the date of this Agreement unless terminated by (a) either Party for
any reason upon six (6) months written notice (b) mutual consent of the Parties
or (c) a material breach of any of the terms or conditions herein by either of
the Parties, which have not been remedied within ninety (90) days after written
notice thereof from the other party. The provisions of Articles 4, 5 and 7 shall
survive any termination or expiration of this Agreement.


Article 7 - General Provisions


7.1 To the extent any product is made, in whole or in part, to Vicon’s design
specifications or instructions, Vicon shall indemnify and hold harmless Cemtrex
from all third party claims brought against Cemtrex arising out of the
development of such products by Cemtrex as long as such products were made in
strict conformance with the design specification or instructions from Vicon, and
such damages did not result from the breach of this Agreement by Cemtrex.







--------------------------------------------------------------------------------





7.2 Vicon agrees that, during the term of this Agreement and for a period of one
(1) year thereafter, that it will not, without the express written approval of
Cemtrex, offer employment or engagement (whether as an employee, independent
contractor or consultant) to any of Cemtrex’s employees or independent
contractors that became known to Vicon as a result of this Agreement; provided,
however, that the foregoing provision will not prevent Vicon from (a) conducting
general recruitment solicitations not specifically directed at the Cemtrex’s
employees or contractors, or (b) employing any person responding to such
solicitation.
 
7.3 This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter contained therein and supersedes and replaces all
prior agreements, understandings, writings and discussions between the Parties
as to the subject matter hereof.


7.4 This Agreement may not be amended, altered or modified except by a written
instrument signed and duly executed by both Parties.


7.5 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to its conflict of laws rules and
the State and Federal courts located in the State of New York shall have sole
and exclusive jurisdiction over any and all disputes which shall arise under or
in any way be connected with this Agreement. Cemtrex consents to the
jurisdiction of such courts in any proceeding by Vicon or its assignee as to any
dispute relating to this Agreement.


7.6 Should any part of this Agreement be held unenforceable or in conflict with
the applicable laws, rules, regulations or orders of any applicable
jurisdiction, the invalid or unenforceable part or provision shall be replaced
with a provision which accomplishes, to the fullest extent possible, the
original purpose of such part or provision in a valid and enforceable manner,
and the balance of this Agreement shall remain in full force and effect.


7.7 Neither this Agreement nor any right or obligation arising herein may be
assigned by Cemtrex in whole or in part, without the prior written consent of
Vicon, which consent may be withheld in the absolute discretion of Vicon.


7.8 All notices and other communications required or desired to be given or sent
under this Agreement by either of the Parties shall be in writing, in the
English Language, and shall be deemed to have been given on the date of delivery
as confirmed by third party delivery confirmation receipt. Notice to either
Party should be addressed to its then acting Chief Executive Officer in the case
of Cemtrex and the Chief Operating Officer in the case of Vicon, at the
addresses designated above.


[Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement hereunder as of the
date set forth above.


On behalf of:




Vicon Industries, Inc. (“Vicon”)




Signature: /s/ John M. Badke
By: John M. Badke
Title: Chief Operating Officer






Cemtrex, Inc. (“Cemtrex”)




Signature: /s/ Saagar Govil
By: Saagar Govil
Title: Chief Executive Officer







